SUMMARY ORDER
Plaintiff-Appellant Robert Scott appeals from a judgment of the United States District Court for the Southern District of New York, dismissing his claims of gender discrimination and retaliation against Defendant-Appellee Berkeley College (“College”) pursuant to Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681 et seq. We assume the parties’ familiarity with the underlying facts, procedural history, and issues on appeal.1
This case arises from a classroom altercation involving two female students and Scott, a male student. Scott argues that the College engaged in gender discrimination when it investigated and punished Scott differently from the two female participants. We conclude that the District Court correctly dismissed Scott’s claim for failure to allege sufficient facts under either a “flawed outcome” or “selective enforcement” theory of gender discrimination. See Yusuf v. Vassar Coll., 35 F.3d 709, 715 (2d Cir.1994). The factual allegations in the Amended Complaint and the attached documentary exhibits render implausible Scott’s claim that the College unlawfully discriminated against him in its disciplinary action. Scott likewise fails to state a plausible claim of retaliation since the written materials incorporated into the Amended Complaint demonstrate that the College had already moved toward expelling Scott before he filed an affirmative action complaint against the investigating administrator. See Murray v. N.Y. Univ. Coll. of Dentistry, 57 F.3d 243, 251 (2d Cir.1995).
We have considered all of Scott’s remaining arguments and find them to be without merit. Accordingly, for the reasons set forth above, the judgment of the District Court is AFFIRMED.

. We review de novo a district court's dismissal of a complaint pursuant to Federal Rule of Civil Procedure 12(b)(6), construing the complaint liberally, accepting all well-pled factual allegations in the complaint as true, and drawing all reasonable inferences in the plaintiff's favor. Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.2002).